Case 2:20-cr-00036-TSK-MJA Document 28 Filed 05/19/21 Page 1 of 4 PageID #: 65



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                 Crim. Action No.: 2:20-CR-36
                                                       (Judge Kleeh)

JOSE LUIS ROBERTO OSORNIO-ORTEGA,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
                     AND ACCEPTING GUILTY PLEA

      On May 3, 2021, the Defendant, Jose Luis Roberto Osornio-

Ortega (“Osornio-Ortega”), along with the US Federal Certified

Court Interpreter and Translator, appeared before United States

Magistrate Judge Michael J. Aloi and moved for permission to enter

a plea of GUILTY to Count One of the Indictment, charging him with

Reentry of a Removed Alien, in violation of Title 8, United States

Code, Section 1326(a). Osornio-Ortega stated that he understood

that the magistrate judge is not a United States District Judge,

and Osornio-Ortega consented to pleading before the magistrate

judge.     This Court referred Osornio-Ortega’s plea of guilty to the

magistrate judge for the purpose of administering the allocution,

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.
Case 2:20-cr-00036-TSK-MJA Document 28 Filed 05/19/21 Page 2 of 4 PageID #: 66



USA v. OSORNIO-ORTEGA                                                  2:20-CR-36
 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION CONCERNING
              PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
                       AND ACCEPTING GUILTY PLEA

      Based    upon   Osornio-Ortega’s         statements    during    the     plea

hearing,      and   the    Government’s       proffer   establishing    that     an

independent factual basis for the plea existed, the magistrate

judge found that Osornio-Ortega was competent to enter a plea,

that the plea was freely and voluntarily given, that Osornio-

Ortega was aware of the nature of the charges against him and the

consequences of his plea, and that a factual basis existed for the

tendered    plea.         The   magistrate     judge    issued   a    Report    and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

[Dkt. No. 25] finding a factual basis for the plea and recommending

that this Court accept Osornio-Ortega’s plea of guilty to Count

One of the Indictment.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.             He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.                Neither Osornio-Ortega

nor the Government filed objections to the R&R.




                                          2
Case 2:20-cr-00036-TSK-MJA Document 28 Filed 05/19/21 Page 3 of 4 PageID #: 67



USA v. OSORNIO-ORTEGA                                             2:20-CR-36
 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION CONCERNING
              PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
                       AND ACCEPTING GUILTY PLEA

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 25], provisionally ACCEPTS Osornio-Ortega’s guilty plea,

and ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea until it has

received    and   reviewed   the   modified   presentence    investigation

report prepared in this matter.

      By separate Order, the Court scheduled the sentencing hearing

for June 9, 2021. [Dkt. No. 27].

      The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

      It is so ORDERED.




                                      3
Case 2:20-cr-00036-TSK-MJA Document 28 Filed 05/19/21 Page 4 of 4 PageID #: 68



USA v. OSORNIO-ORTEGA                                             2:20-CR-36
 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION CONCERNING
              PLEA OF GUILTY IN FELONY CASE [DKT. NO. 25],
                       AND ACCEPTING GUILTY PLEA

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: May 19, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      4
